Order unanimously reversed on the law without costs, motion granted and complaint dismissed as against defendant Oneida Savings Bank. Memorandum: The complaint fails to state a cause of action against defendant Oneida Savings Bank. The Bank had no duty to plaintiffs to assure that a certificate of occupancy was properly issued. The provision in the mortgage commitment requiring receipt of a certificate of occupancy before closing was for the protection of the mortgagor bank and not for the benefit of plaintiffs. (Appeal from Order of Supreme Court, Oneida County, Shaheen, J.—Abandonment.) Present—Dillon, P. J., Boomer, Green, Balio and Davis, JJ.